I concur in the results reached, but not in the interpretation of the legal significance of what took place on April 17th and 20th during the trial of these cases. In 39 Ohio Jurisprudence, 1087, Section 361, it is said: "The delivery and recording of a verdict are essential to its validity, because *Page 219 
it is not perfected until recorded and a trial cannot be considered as ended until this is done."
It seems manifest that on April 17th the court halted the rendition of the verdict, so that it could consider counsel's contention that the answer to the special interrogatory was not responsive, and, thereupon, adjourned court until April 20th, with the jury still undischarged from its duty in the case. On April 20th, after some colloquy between court and counsel, the objection to the sufficiency of the answer to the interrogatory was withdrawn, and then, and not till then, was the jury discharged from further consideration of the case.
My interpretation of these events is that, while the verdict was in process of being rendered, the process was not completed and the verdict rendered, as that term is used in Section 11420-9et seq., General Code, until April 20th.
The motion to set aside the verdict and for a new trial filed within three days thereafter was in time. The fact could not be changed or the time reduced by a nunc pro tunc entry.